Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible       harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619(CCPA1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 				-Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over of the parent application 16/082,207 which is now patent US11147044B2
Claim#
Present application 17510036
 the parent application 16/897002 which is now patent US11177924 B2
 Claim #
     1

1. A method for selecting a sidelink transmission resource in a wireless communication system, the method performed by a user equipment (UE) and comprising: 
receiving type information indicating at least one resource selection mechanism allowed in a resource pool; and 

performing a resource selection by one resource selection mechanism, among a partial sensing and a random selection, in the resource pool based on the type information, 


wherein: based on i) the type information indicating both the partial sensing and the random selection are allowed in a resource pool and 

ii) the UE performing the resource selection by the random selection in the resource pool, resources selected by the random selection are reserved for a predetermined period of time. 

1. A method for selecting a sidelink transmission resource in a wireless communication system, the method performed by a user equipment (UE) and comprising:
receiving type information informing at least one resource selection mechanism for a resource pool; and

performing a resource selection by one resource selection mechanism, among a random selection and a partial sensing, in the resource pool based on the type information,



wherein the type information informs whether the partial sensing is allowed for the UE selecting a resource in the resource pool, and whether the random selection is allowed for the UE selecting a resource in the resource pool.

1
      5













































9



























5. A user equipment (UE), comprising: 
a transceiver; 
at least one processor; and 
at least one computer memory operatively connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising: 
receiving, via the transceiver, type information indicating at least one resource selection mechanism allowed in a resource pool, and 
performing a resource selection by one resource selection mechanism, among a random selection and a partial sensing, in the resource pool based on the type information, 

wherein: based on i) the type information indicating both the partial sensing and the random selection are allowed in a resource pool and ii) the UE performing the resource selection by the random selection in the resource pool, resources selected by the random selection are reserved for a predetermined period of time.












9. An apparatus, the apparatus comprising: at least one processor; and at least one computer memory operatively connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising: 	

receiving type information indicating at least one resource selection mechanism allowed in a resource pool, and		 performing a resource selection by one resource selection mechanism, among a random selection and a partial sensing, in the resource pool based on the type information, 	



wherein: based on i) the type information indicating both the partial sensing and the random selection are allowed in a resource pool and
 ii) the at least one processor performing the resource selection by the random selection in the resource pool, resources selected by the random selection are reserved for a predetermined period of time.  

8. A user equipment (UE), comprising:
a transceiver;
at least one processor; and
at least one computer memory operatively connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising:
receiving, via the transceiver, type information informing at least one resource selection mechanism for a resource pool, and
performing a resource selection by one resource selection mechanism, among a random selection and a partial sensing, in the resource pool based on the type information,


wherein the type information informs whether the partial sensing is allowed for the UE selecting a resource in the resource pool, and whether the random selection is allowed for the UE selecting a resource in the resource pool.














8. A user equipment (UE), comprising:
a transceiver;
at least one processor; and
at least one computer memory operatively connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising:
receiving, via the transceiver, type information informing at least one resource selection mechanism for a resource pool, and
performing a resource selection by one resource selection mechanism, among a random selection and a partial sensing, in the resource pool based on the type information,


wherein the type information informs whether the partial sensing is allowed for the UE selecting a resource in the resource pool, and whether the random selection is allowed for the UE selecting a resource in the resource pool.
8













































8



























































As seen in the mappings above, parent application 16/082,207 which is now patent US11147044B2, discloses most of the limitations of the independent claims of the present application, 
the parent application 16/082,207 which is now patent US11147044B2, does not explicitly disclose wherein: based on i) the type information indicating both the partial sensing and the random selection are allowed in a resource pool, and
 ii) the UE performs the resource selection by the random selection in the resource pool, resources selected by the random selection are reserved for a predetermined period of time.
Ryu et al. US 2017/0230918 A1 discloses wherein: based on i) the type information indicating both the partial sensing and the random selection are allowed in a resource pool and [0140]-[0144] discloses A-The UE receives the discovery resource pool information. B-The UE performs scanning on the resources and C-The UE selects randomly one of the resources having the lowest z % energy level after sorting the energy levels of all resources )( i.e. UE  performs both the sensing and the random selection),
 ii) the UE performs the resource selection by the random selection in the resource pool, resources selected by the random selection are reserved for a predetermined period of time[0117] UE receives The D2D resource information (e.g., frequency-time domain positions of D2D resources and period and interval of D2D resources) through an SIB or RRC signaling within the cell, and   UE performs random resource selection or energy level-based resource selection (i.e. UE performs random resource selection or energy level-based resource selection interval of D2D resources (i.e. a predetermined period of time))
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of parent application 16/082,207 which is now patent US11147044B2 by including based on i) the type information indicating both the partial sensing and the random selection are allowed in a resource pool, and
 ii) the at least one processor performing the resource selection by the random selection in the resource pool, resources selected by the random selection are reserved for a predetermined period of time. as disclosed by Ryu in order to perform random resource selection or energy level-based resource selection (Ryu: [0117]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,5 and 9 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Ryu et al. US 2017/0230918 A1

Regarding claim 1, Ryu et al. US 2017/0230918 A1 discloses A method for selecting a sidelink transmission resource in a wireless communication system, the method performed by a user equipment (UE) and comprising: 
receiving type information indicating at least one resource selection mechanism allowed in a resource pool; and performing a resource selection by one resource selection mechanism, among a partial sensing and a random selection, in the resource pool based on the type information, [0117] UE receives The D2D resource information (e.g., frequency-time domain positions of D2D resources and period and interval of D2D resources) through an SIB or RRC signaling within the cell, and   UE performs random resource selection or energy level-based resource selection),
wherein: based on i) the type information indicating both the partial sensing and the random selection are allowed in a resource pool [0140]-[0144] discloses A-The UE receives the discovery resource pool information. B-The UE performs scanning on the resources and C-The UE selects randomly one of the resources having the lowest z % energy level after sorting the energy levels of all resources) (i.e. UE performs both the sensing and the random selection), and 
ii) the UE performing the resource selection by the random selection in the resource pool, resources selected by the random selection are reserved for a predetermined period of time[0117] UE receives The D2D resource information (e.g., frequency-time domain positions of D2D resources and period and interval of D2D resources) through an SIB or RRC signaling within the cell, and   UE performs random resource selection or energy level-based resource selection (i.e. UE performs random resource selection or energy level-based resource selection interval of D2D resources (i.e. a predetermined period of time)).
 
Regarding claim 5, Ryu et al. US 2017/0230918 A1 discloses a user equipment (UE), comprising: a transceiver; at least one processor; and at least one computer memory operatively connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations (FIG. 14 and  [0187]-[0191]discloses the UE  includes a communication unit (i.e. a transceiver), a controller (i.e. processor), and storage (i.e. memory)  comprising : 
receiving, via the transceiver, type information indicating at least one resource selection mechanism allowed in a resource pool, and performing a resource selection by one resource selection mechanism, among a random selection and a partial sensing, in the resource pool based on the type information, [0117] UE receives The D2D resource information (e.g., frequency-time domain positions of D2D resources and period and interval of D2D resources) through an SIB or RRC signaling within the cell, and   UE performs random resource selection or energy level-based resource selection),
wherein: based on i) the type information indicating both the partial sensing and the random selection are allowed in a resource pool [0140]-[0144] discloses A-The UE receives the discovery resource pool information. B-The UE performs scanning on the resources and C-The UE selects randomly one of the resources having the lowest z % energy level after sorting the energy levels of all resources )( i.e. UE  performs both the sensing and the random selection),and 												ii) the UE performing the resource selection by the random selection in the resource pool, resources selected by the random selection are reserved for a predetermined period of time[0117] UE receives The D2D resource information (e.g., frequency-time domain positions of D2D resources and period and interval of D2D resources) through an SIB or RRC signaling within the cell, and   UE performs random resource selection or energy level-based resource selection (i.e. UE performs random resource selection or energy level-based resource selection interval of D2D resources (i.e. a predetermined period of time)).

Regarding claim 9, Ryu et al. US 2017/0230918 A1 discloses an apparatus, the apparatus comprising: at least one processor; and at least one computer memory operatively connected to the at least one processor and storing instructions that, based on being executed by the at least one processor(FIG. 14 and  [0187]-[0191]discloses the UE  includes a communication unit (i.e. a transceiver), a controller (i.e. processor), and storage (i.e. memory) , perform operations comprising : 									receiving type information indicating at least one resource selection mechanism allowed in a resource pool, and performing a resource selection by one resource selection mechanism, among a random selection and a partial sensing, in the resource pool based on the type information, [0117] UE receives The D2D resource information (e.g., frequency-time domain positions of D2D resources and period and interval of D2D resources) through an SIB or RRC signaling within the cell, and   UE performs random resource selection or energy level-based resource selection),
wherein: based on i) the type information indicating both the partial sensing and the random selection are allowed in a resource pool[0140]-[0144] discloses A-The UE receives the discovery resource pool information. B-The UE performs scanning on the resources and C-The UE selects randomly one of the resources having the lowest z % energy level after sorting the energy levels of all resources )( i.e. UE  performs both the sensing and the random selection) and													 ii) the at least one processor performing the resource selection by the random selection in the resource pool, resources selected by the random selection are reserved for a predetermined period of time[0117] UE receives The D2D resource information (e.g., frequency-time domain positions of D2D resources and period and interval of D2D resources) through an SIB or RRC signaling within the cell, and   UE performs random resource selection or energy level-based resource selection (i.e. UE performs random resource selection or energy level-based resource selection interval of D2D resources (i.e. a predetermined period of time)).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobviousness.												
Claims 2-4,6-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. US 2017/0230918 A1 in view of Rajagopal et al.  US 2017/0188391 A1

Regarding claims 2,6 and 10, Ryu et al. US 2017/0230918 A1 discloses all features with respect to the claims 1,5and 9, respectively.	
Ryu does not disclose wherein the partial sensing is a resource selection mechanism that the UE senses only some subframes, among subframes in a sensing window, and selects a specific subframe in a selection window as a sidelink transmission subframe based on the sensing result.  
Rajagopal et al.  US 2017/0188391 A1 discloses  wherein the partial sensing is a resource selection mechanism that the UE senses only some subframes, among subframes in a sensing window ([0108] discuss  the processor 340 is also capable of determining a sensing duration ( i.e. only some subframes ) for the channel sensing operation based on a sensing window period ( i.e. among subframes in a sensing window)  in a given resource pool and identifying a resource availability map for next data transmission based on sensing during a result of the determination of sensing duration), and 						selects a specific subframe in a selection window as a sidelink transmission subframe based on the sensing result (see [0186] discuss Based on the sensing results, the UE makes a decision on the resources that need to be excluded in the transmission. Thus, a UE identifies the resources that will be occupied and/or collided by the other UEs and avoids a colliding resource allocation for its transmission. Based on the remaining resources available for transmission, the UE then selects the resources to be used for transmission) and ([0162]  UE scans all available resources autonomously before transmissions and picks unused resources to use…once a transmission choice is made for the resources, it is kept semi-persistent).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify Ryu by including wherein the partial sensing is a resource selection mechanism that the UE senses only some subframes, among subframes in a sensing window, and selects a specific subframe in a selection window as a sidelink transmission subframe based on the sensing result, as disclosed by Rajagopal, in order to avoid  resource collision in vehicle to vehicle communication (Rajagopal [0016]).
Regarding claims 3,7 and 11, Ryu et al. US 2017/0230918 A1 discloses all features with respect to the claims 2, 6and 10, respectively.	
Ryu does not disclose wherein the sensing window comprises 1,000 consecutive subframes, and wherein the selecting window comprises 100 consecutive subframes located after the sensing window
Rajagopal further discloses wherein the sensing window comprises 1,000 consecutive subframes (fig. 15 and [0202] discuss the UE senses in a window between subframe n-a and subframe n-b to trigger resource selection/reselection, wherein   a=1000 and b=0), and 			wherein the selecting window comprises 100 consecutive subframes located after the sensing window(fig. 15 and [0202]-[0206] discuss d the UE senses in a window between subframe n-a and subframe n-b to trigger resource selection/reselection, wherein   a=1000 and b=0( see[0202]) wherein UE  selects resource n+e for transmission located after sensing window , wherein e=k*Pmin+d where k can be an integer in range {0, . . . , 10} i.e. 0≦k≦10, and Pmin=100, for example, is the minimum periodicity interval. k=0 implies there is no future transmission and k=10 represents maximum periodicity (1 second).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify Ryu by including wherein the sensing window comprises 1,000 consecutive subframes, and wherein the selecting window comprises 100 consecutive subframes located after the sensing window, as disclosed by Rajagopal, in order to avoid resource collision in vehicle to vehicle communication (Rajagopal [0016]).			Regarding claim 4,8 and 12, Ryu et al. US 2017/0230918 A1 discloses all features with respect to the claims1, 5 and 9, respectively.	
Ryu does not disclose wherein the type information indicates whether the partial sensing is allowed for the UE selecting a resource in the resource pool, and whether the random selection is allowed for the UE selecting a resource in the resource pool.  
Rajagopal et al US 2017/0188391 A1 discloses wherein the type information indicates whether the partial sensing is allowed for the UE selecting a resource in the resource pool(fig. 15 and [0202]-[0206] discuss d the UE senses in a window between subframe n-a and subframe n-b to trigger resource selection/reselection, wherein   a=1000 and b=0( see[0202]), wherein UE  selects( i.e. reserve) resource n+e for transmission located after sensing window , wherein e=k*Pmin+d where k can be an integer in range {0, . . . , 10} i.e. 0≦k≦10, and Pmin=100, for example, is the minimum periodicity interval. k=0 implies there is no future transmission and k=10 represents maximum periodicity (1 second)) and ([0162]-[0463]  UE scans all available resources autonomously before transmissions and picks unused resources to use…once a transmission choice is made for the resources), and 					whether the random selection is allowed for the UE selecting a resource in the resource pool [0285] discuss the network indicated  the sensing window ( i.e. type information) ,wherein the sensing window is associated with the parameters such as a, b ) if the sensing window is set to 0, the UE performs random resource selection (i.e. no sensing)),[0134]The UE selects autonomously and randomly the resources within the PSCCH pool to transmit the SA using SCI Format 0. In addition to the PSCCH pool, there is also a PSSCH pool which defines reserved resources for PSSCH transmission.							It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify Ryu by including wherein the type information indicates whether the partial sensing is allowed for the UE selecting a resource in the resource pool, and whether the random selection is allowed for the UE selecting a resource in the resource pool, as disclosed by Rajagopal, in order to avoid  resource collision in vehicle to vehicle communication (Rajagopal [0016]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478